Exhibit 99(d)(3)(i) INVESTMENT ADVISORY AGREEMENT (Amended as of November 22, 2010) THIS AGREEMENT is made and entered into on March 31, 2004 between RBC FUNDS TRUST, a Delaware statutory trust (“Trust”), on behalf of its series RBC SMALL CAP CORE FUND (“Fund”), and RBC GLOBAL ASSET MANAGEMENT (U.S.) INC., a Minnesota corporation (“Adviser”). RECITALS WHEREAS, the Trust is an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, the Trust desires to retain the Adviser, which is a registered investment adviser under the Investment Advisers Act of 1940, as amended, to act as investment adviser for the Fund, and to manage its assets. NOW, THEREFORE, the Trust and the Adviser do mutually agree and promise as follows: 1. EMPLOYMENT. (a) The Trust hereby appoints Adviser as investment adviser for the Fund, and Adviser accepts such appointment. Subject to the supervision of the Trust’s Board of Trustees and the terms of this Agreement, the Adviser shall act as investment adviser for and manage the investment and reinvestment of the assets of the Fund. The Adviser shall discharge the foregoing responsibilities subject to the control of the Trust’s Board of Trustees and in compliance with such policies as the Board of Trustees may from time to time establish, and in compliance with the objectives, policies, and limitations for the Fund set forth in the Fund’s prospectus(es) and statement of additional information, as amended or supplemented from time to time, and applicable laws and regulations. The Adviser shall (i) provide for use by the Fund, at the Adviser’s expense, office space and all necessary office facilities, equipment and personnel for servicing the investments of the Fund, (ii) pay the salaries and fees of all officers and Trustees of the Trust who are “interested persons” of the Adviser as such term is defined in the 1940 Act, and (iii) pay for all clerical services relating to research, statistical and investment work. (b) The Adviser is authorized to delegate any or all of its rights, duties and obligations under this Agreement (subject in any event to all of the limitations, terms and conditions applicable to the Adviser hereunder) to one or more sub-advisers, and may enter into agreements with sub-advisers, and may replace any such sub-advisers from time to time in its discretion, in accordance with the 1940 Act, the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and rules and regulations thereunder, as such statutes, rules and regulations are amended from time to time or are interpreted from time to time by the staff of the Securities and Exchange Commission (the “SEC”), and if applicable, exemptive orders or similar relief granted by the SEC, upon receipt of approval of any such sub-advisers by the Trust’s Board of Trustees and by the Fund’s shareholders (unless any such approval is not required by such statutes, rules, regulations, interpretations, orders or similar relief). The Adviser shall oversee the performance of any sub adviser engaged hereunder. However, the Adviser shall not be accountable to the Trust or the Fund for any loss or liability relating to specific investment decisions made solely by any sub-adviser. The Adviser may not terminate any sub-advisory agreement relating to the Fund without approval by a majority of the Trust’s independent Trustees. (c) The services of the Adviser to the Fund are not to be deemed exclusive, and the Adviser shall be free to render similar services to others as long as its services for others do not in any way hinder, preclude or prevent the Adviser from performing its duties and obligations under this Agreement. 2. ALLOCATION OF BROKERAGE. (a) The Adviser is authorized, subject to the supervision of the Trust’s Board of Trustees and consistent with any policies and procedures the Board of Trustees may from time to time adopt, to place orders for the purchase and sale of securities and to negotiate commissions to be paid on such transactions. The Adviser is authorized to select the brokers or dealers that will execute the purchases and sales of securities for the Fund and is directed to use its best efforts to obtain the best net results as described in the Fund’s statement of additional information. (b) Subject to the appropriate policies and procedures approved by the Trust’s Board of Trustees, the Adviser may, on behalf of the Fund, pay brokerage commissions to a broker which provides brokerage and research services to the Adviser in excess of the amount another broker would have charged for effecting the transaction, provided (i) the Adviser determines in good faith that the amount is reasonable in relation to the value of the brokerage and research services provided by the executing broker in terms of the particular transaction or in terms of the Adviser’s overall responsibilities with respect to the Fund and the accounts as to which the Adviser exercises investment discretion, (ii) such payment is made in compliance with Section 28(e) of the Securities Exchange Act of 1934, as amended, and other applicable state and federal laws, and (iii) in the opinion of the Adviser, the total commissions paid by the Fund will be reasonable in relation to the benefits to the Fund over the long term. Subject to seeking the most favorable price and execution, the Board of Trustees may cause the Adviser to effect transactions in portfolio securities through broker dealers in a manner that will help generate resources to pay the cost of certain expenses which the Fund is required to pay or for which the Fund is required to arrange payment. 2 (c) When the Adviser deems the purchase or sale of a security to be in the best interest of the Fund as well as other of its clients, the Adviser to the extent permitted by applicable laws and regulations, may, but shall be under no obligation to, aggregate the securities to be purchased or sold to attempt to obtain a more favorable price or lower brokerage commissions and efficient execution. In such event, allocation of the securities so purchased or sold, as well as the expenses incurred in the transaction, will be made by the Adviser in the manner the Adviser considers to be the most equitable and consistent with its fiduciary obligations to the Fund and its other affected clients. 3. EXPENSES. The
